ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                 )
                                              )
Brunow Contracting, LLC                       )      ASBCA Nos. 59991, 59992
                                              )
Under Contract No. FA4600-13-C-0014           )

APPEARANCES FOR THE APPELLANT:                       Michelle F. Kantor, Esq.
                                                      McDonald Hopkins LLC
                                                      Chicago, IL

                                                     Mary I. Edquist, Esq.
                                                     Richard H. Blake, Esq.
                                                      McDonald Hopkins LLC
                                                      Cleveland, OH

APPEARANCES FOR THE GOVERNMENT:                      Col Matthew J. Mulbarger, USAF
                                                      Air Force Chief Trial Attorney
                                                     Maj Damund E. Williams, USAF
                                                     Capt Christopher M. Kovach, USAF
                                                      Trial Attorneys

                                ORDER OF DISMISSAL

       On 15 December 2015 the Board received the parties' Joint Stipulation of
Voluntary Dismissal without Prejudice pursuant to Board Rule 18. Accordingly, the
above appeals are hereby dismissed without prejudice pursuant to Board Rule 18(a).
Unless either party or the Board acts to reinstate the appeals within one year from the
date of this Order, the dismissal shall be deemed to be with prejudice.

      Dated: 15 December 2015




                                                   oministrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 59991, 59992, Appeals of Brunow
Contracting, LLC, rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                             2